
	

115 S3453 IS: Congressional Workplace Misconduct Accountability Act
U.S. Senate
2018-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3453
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2018
			Mr. Sasse introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend the Congressional Accountability Act of 1995 to provide for public disclosure and
			 reimbursement of payments for awards and settlements, and for other
			 purposes. 
	
	
		1.Short title
 This Act may be cited as the Congressional Workplace Misconduct Accountability Act.
		2.Public disclosure and reimbursement of payments for awards and settlements
 (a)In generalSection 415 of the Congressional Accountability Act of 1995 (2 U.S.C. 1415) is amended by adding at the end the following:
				
					(d)Public disclosures
 (1)In generalFor each covered payment, the Office shall publish the information described in paragraph (2) on the public website of the Office by not later than 10 days after the date on which the covered payment is made.
 (2)InformationThe payment information referred to in paragraph (1) shall include the amount of the covered payment, the date on which the covered payment was made, the identity of the involved office, and the provision of part A of title II for which the violation involved was alleged.
 (3)RedactionUpon the written request of an individual who received the covered payment, the Office shall redact any information described in paragraph (2) the publication of which would cause the involuntary disclosure of the identity or position of any individual who received the covered payment.
						(e)Reimbursements
						(1)Obligation to reimburse covered payments
 (A)Responsibility of Member to reimburseFor each covered payment, the responsible member for the involved office shall reimburse the account described in subsection (a) for the amount of the covered payment.
 (B)Portion of covered payment for multiple officesIf a covered payment is made for one or more alleged violations of part A of title II against multiple involved offices, the individual who is the responsible member for such an involved office shall only be required to reimburse the account for the amount of the portion of the award or settlement involved attributable to the involved offices for which the individual is the responsible member.
							(2)Obligation to reimburse the office of compliance
 (A)Itemized assessmentFor each covered payment, the Office shall provide an itemized assessment of the costs incurred by the Office in administering any proceedings (including counseling) related to that covered payment to the responsible member for each corresponding involved office.
 (B)Responsibility of Member to reimburseThe responsible member shall be responsible for reimbursing the Office for the amount specified in the itemized assessment referred to in subparagraph (A).
 (C)Portion of costs for multiple officesIf a covered payment is made for one or more alleged violations of part A of title II against multiple involved offices, the amount of the costs assessed under this paragraph to an individual who is a responsible member for such an involved office shall bear the same relationship to the total costs described in subparagraph (A) as the portion of the covered payment attributable to the involved offices for which the individual is the responsible member bears to the total covered payment.
							(3)Withholding amounts from compensation
 (A)Establishment of timetable and procedures by CommitteesFor purposes of carrying out subparagraph (B), the applicable Committee shall establish a timetable and procedures for the withholding of amounts from the compensation of an individual who is a responsible member.
 (B)DeadlineIf the individual has not reimbursed the account described in subsection (a) as required under paragraph (1), or has not reimbursed the Office as required under paragraph (2), prior to the expiration of the 90-day period that begins on the date a covered payment is made or an itemized assessment is provided, respectively, the payroll administrator shall withhold the reimbursement amount from the individual’s compensation.
 (C)TransferThe payroll administrator shall transfer the amount to, respectively— (i)the account described in subsection (a) (after transferring to the account of the individual in the Thrift Savings Fund any amount that the individual had requested to be so transferred); or
 (ii)the Office. (D)Applicable committee definedIn this paragraph, the term applicable Committee means—
 (i)the Committee on House Administration of the House of Representatives, in the case of an individual who, at the time of the withholding, is a Member of the House; or
 (ii)the Committee on Rules and Administration of the Senate, in the case of an individual who, at the time of the withholding, is a Senator.
								(4)Administrative wage garnishment or other collection of wages from a subsequent position
 (A)Individual subject to garnishment or other collectionSubparagraph (B) shall apply to an individual who is subject to a reimbursement requirement of this subsection if, by the expiration of the 180-day period that begins on the date a covered payment is made or an itemized assessment is provided under paragraph (2), respectively, the individual—
 (i)has not reimbursed the account or the Office, respectively, for the entire reimbursement amount as required under paragraph (1) or (2), respectively; and
 (ii)is not employed as a Member of the House of Representatives or a Senator but is employed in a subsequent non-Federal position.
 (B)Garnishment or other collection of wagesOn the expiration of that 180-day period, the amount of the reimbursement amount (reduced by any amount the individual has reimbursed, taking into account any amounts withheld under paragraph (3)) shall be treated as a delinquent nontax debt and transferred to the Secretary of the Treasury for collection. Upon that transfer, the Secretary of the Treasury shall collect the debt, in accordance with section 3711 of title 31, United States Code, including by administrative wage garnishment of the wages of the individual described in subparagraph (A) from the position described in subparagraph (A)(ii). The Secretary of the Treasury shall transfer the collected amount to the account described in subsection (a) or the Office, as the case may be.
 (5)Notification to Office of Personnel Management and Secretary of the TreasuryIf the individual does not obtain employment in a subsequent position referred to in paragraph (4)(A)(ii), not later than 90 days after the individual is first no longer receiving compensation as a Member or a Senator, the amounts withheld or collected under this subsection have not been sufficient to reimburse the account described in subsection (a) or the Office, for the reimbursement amount, the payroll administrator—
 (A)shall notify the Director of the Office of Personnel Management, who shall take such actions as the Director considers appropriate to withhold from any annuity payable to the individual under chapter 83 or chapter 84 of title 5, United States Code, and transfer to the account described in subsection (a) or the Office, respectively, the reimbursement amount; and
 (B)shall notify the Secretary of the Treasury, who (if necessary), notwithstanding section 207 of the Social Security Act (42 U.S.C. 407), shall take such actions as the Secretary of the Treasury considers appropriate to withhold from any payment to the individual under title II of the Social Security Act (42 U.S.C. 401 et seq.) and transfer to the account described in subsection (a) or the Office, respectively, such amounts as may be necessary to reimburse the account for the reimbursement amount.
 (6)Coordination between OPM and TreasuryThe Director of the Office of Personnel Management and the Secretary of the Treasury shall carry out paragraph (5) in a manner that ensures the coordination of the withholding and transferring of amounts under such paragraph, in accordance with regulations promulgated by the Director and the Secretary.
 (7)Right to interveneAn individual who is subject to the reimbursement requirement of paragraph (1) shall have the unconditional right to intervene in any mediation, hearing, or civil action under this title to protect the interests of the individual in the determination of whether an award or settlement described in paragraph (1) should be made, and the amount of any such award or settlement, except that nothing in this paragraph may be construed to require the covered employee who filed the claim to be deposed by counsel for the individual in a deposition that is separate from any other deposition taken from the employee in connection with the hearing or civil action.
 (f)DefinitionsIn this section— (1)the term covered payment means a payment made under subsection (a) for an award or settlement relating to one or more alleged violations of part A of title II involving one or more employing offices described in subparagraph (A), (B), or (C) of section 101(9);
 (2)the term involved office means an employing office described in subparagraph (A), (B), or (C) of section 101(9) which was the subject of one or more alleged violations of part A of title II that resulted in a covered payment;
 (3)the term payroll administrator means— (A)in the case of an individual who is a Member of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this subsection; or
 (B)in the case of an individual who is a Senator, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this subsection;
 (4)the term reimbursement amount means— (A)in the case of an individual required under subsection (e)(1) to reimburse the account described in subsection (a), an amount sufficient to make that reimbursement; and
 (B)in the case of an individual required under subsection (e)(2) to reimburse the Office, an amount sufficient to make that reimbursement; and
 (5)the term responsible member means the Member of the House of Representatives or the Senator with the final authority to appoint, hire, discharge, and set the terms, conditions, or privileges of the employment within an involved office..
 (b)ApplicabilityThe amendment made by subsection (a) shall apply with respect to any covered payment (as defined in section 415(f)(1) of the Congressional Accountability Act of 1995 (2 U.S.C. 1415(f)(1)), as added by subsection (a)) made on or after the date of enactment of this Act.
			
